IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ROLANDO PADILLA, JR.,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0051

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed August 25, 2016.

An appeal from the Circuit Court for Suwannee County.
David W. Fina, Judge.

Rolando Padilla, Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Holly N. Simcox, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. See Banks v. Jones, 41 Fla. L. Weekly D1584 (Fla. 1st DCA

July 12, 2016).

B.L. THOMAS and OSTERHAUS, JJ., CONCUR; WOLF, J., CONCURS WITH
OPINION.
WOLF, J., Concurring.

     I concur because I am required to do so based on Banks v. Jones, 41 Fla. L.

Weekly D1584 (Fla. 1st DCA July 12, 2016).




                                      2